Exhibit 10.16
 
[chase-logo.jpg]
Credit Agreement

 
This agreement dated as of December 16, 2015 is between JPMorgan Chase Bank,
N.A. (together with its successors and assigns, the "Bank"), whose address is
1415 L Ste STE 650, Floor 6, Sacramento, CA 95814, and SOLAR3D, INC.
(individually, the "Borrower" and if more than one, collectively, the
"Borrowers"), whose address is 1010 Winding Creek Rd., Suite 100, Roseville, CA
95678.

 
1.       Credit Facilities.
 
1.1      Scope. This agreement governs Facility A, and, unless otherwise agreed
to in writing by the Bank and the Borrower or prohibited by any Legal 
Requirement  (as hereafter defined), governs the Credit Facilities as defined
below. Advances under any Credit Facilities shall be subject to the procedures
established from time to time by the Bank. Any procedures agreed to by the Bank
with respect to obtaining advances, including automatic loan sweeps, shall not
vary the terms or conditions of this agreement or the other Related Documents
regarding the Credit Facilities.
 
1.2      Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $2,500,000.00 in the aggregate
at any one time outstanding ("Facility A"). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.
 
1.3      Letter of Credit Sub-Limit. At any time the Borrower is entitled to an
advance under Facility A, the Bank agrees to issue letters of credit (all
letters of credit issued for the account of the Borrower which are outstanding
on the date of the Line of Credit Note and any letter of credit issued under
this agreement, together with any and all amendments, modifications, renewals,
extensions, increases, restatements and rearrangements of and substitutions and
replacements for, any of the foregoing, a "Letter of Credit" or "Letters of
Credit")for the account of the Borrower in an amount not in excess of the
maximum advance that it would then be entitled to obtain under Facility A,
provided that (a) the aggregate maximum amount which is drawn and remains
unreimbursed under all Letters of Credit plus the aggregate maximum available
amount which may be drawn under all Letters of Credit which are outstanding at
any time (the "L/C Obligations"), shall not exceed $2,500,000.00, (b) the
issuance of any Letter of Credit with an expiration date beyond the maturity
date of the Line of Credit Note shall be subject to the approval of the Bank,
(c) any Letter of Credit shall be a standby letter of credit and the form of the
requested Letter of Credit shall be satisfactory to the Bank, and (d) the
Borrower shall have executed an application and reimbursement agreement for any
Letter of Credit in a form satisfactory to the Bank. While any Letter of Credit
is outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit Note shall be automatically reduced by the L/C Obligations. The
Borrower shall pay the Bank a fee for each standby letter of credit that is
issued, calculated at the rate of 1.00% per annum (based on a year deemed to be
comprised of 360 days, unless the calculation would result in a usurious
interest rate, in which case interest will be calculated on the basis of a 365
or 366 day year, as the case may be) of the original maximum amount available of
such standby Letter of Credit, with the fee being calculated on the basis of a
360-day year and the actual number of days in the period during which the
standby Letter of Credit will be outstanding; provided, however, that such fee
shall not be less than the Bank's standard issuance fee for each Letter of
Credit. No credit shall be given for fees paid due to early termination of any
Letter of Credit. The Borrower shall also pay the Bank's standard transaction
fees with respect to any transactions occurring on account of any Letter of
Credit. Each fee shall be payable when the related letter of credit is issued,
and transaction fees shall be payable upon completion of the transaction as to
which they are charged. All fees may be debited by the Bank to any deposit
account of the Borrower with the Bank without further authority and, in any
event, shall be paid by the Borrower within ten (10) days following billing. The
Bank is authorized, but not obligated to make an advance under the Line of
Credit Note without notice to the Borrower, to make payment on a drawing under
any Letter of Credit. References in this agreement to the principal amount
outstanding under the Credit Facilities shall include L/C Obligations.
 
1.4      Borrowing Base. The aggregate principal amount of advances outstanding
at any one time under the Line of Credit Note (and any and all renewals,
modifications, extensions, rearrangements, restatements thereof and replacements
or substitutions therefor) evidencing Facility A plus L/C Obligations (the
"Aggregate Outstanding Amount") shall not exceed the Borrowing Base or the
maximum principal amount then available under Facility A, whichever is less (the
"Maximum Available Amount"). If at any time the Aggregate Outstanding Amount
exceeds the Maximum Available Amount, the Borrower shall immediately pay the
Bank an amount equal to such excess. If the Aggregate Outstanding Amount still
exceeds the Maximum Available Amount after the Line of Credit Note balance is
reduced to zero (that is, L/C Obligations exceed the Maximum Available Amount),
the Borrower shall provide cash collateral to the Bank for the L/C Obligations
in an amount sufficient to eliminate the excess. "Borrowing Base" means the
value of the account balance held in Account No. 3356735208 which account is
held at the Bank and in which the Bank has a first priority continuing perfected
Lien.

--------------------------------------------------------------------------------

2.       Definitions and Interpretations.
 
2.1      Definitions. As used in this agreement, the following terms have the
following respective meanings:
 
A.     "Account" means a trade account, account receivable, other receivable, or
other right to payment for goods sold or leased or services rendered.
 
B.     "Account Debtor" means the Person obligated on an Account.
 
C.     "Affiliate" means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.
 
D.     "Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
E.     "Authorizing Documents" means certificates of authority to transact
business, certificates of good standing, borrowing resolutions, appointments,
officer's certificates, certificates of incumbency, and other documents which
empower and authorize or evidence the power and authority of all Persons (other
than the Bank) executing any Related Document or their representatives to
execute and deliver the Related Documents and perform the Person's obligations
thereunder.
 
F.     "Collateral" means all Property, now or in the future subject to any Lien
in favor of the Bank, securing or intending to secure, any of the Liabilities.
 
G.     "Control" as used with respect to any Person, means the power to direct
or cause the direction of, the management and policies of that Person, directly
or indirectly, whether through the ownership of Equity Interests, by contract,
or otherwise. "Controlling" and "Controlled" have meanings correlative thereto.
 
H.     "Credit Facilities" means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.
 
I.     "Distributions" means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.
 
J.     "Eligible Accounts" means, at any time, all of the Borrower's Accounts in
which the Bank has a first priority continuing perfected Lien and which are
earned and invoiced within thirty (30) days of being earned and which contain
selling terms and conditions satisfactory to the Bank, are payable on ordinary
trade terms, and are not evidenced by a promissory note, other instrument or
chattel paper. The net amount of any Eligible Account against which the Borrower
may borrow shall exclude all returns, discounts, credits, and offsets of any
nature. Unless otherwise agreed to by the Bank in writing, Eligible Accounts do
not include Accounts: (1) which are not owned by the Borrower free and clear of
all Liens, constructive trust, statutory priorities not in favor of the Bank,
and claims of Persons other than the Bank; (2) with respect to which the Account
Debtor is an Affiliate of the Borrower or otherwise affiliated with or related
to the Borrower, including without limitation, any employee, officer, director,
Equity Owner or agent of the Borrower; (3) with respect to which goods are
placed on consignment, guaranteed sale, bill-and-hold, sale-and-return, sale on
approval, cash-an-delivery or other terms by reason of which the payment by the
Account Debtor may be conditional; (4) with respect to which the Account Debtor
is not a resident of the United States, except to the extent such Accounts are
otherwise Eligible Accounts and are supported by insurance, bonds or other
assurances satisfactory to the Bank; (5) subject to the U.S. Office of Foreign
Asset Control Special Designated Nationals and Blocked Person's List, or with
respect to which the Account Debtor is otherwise a Person with whom the Borrower
or the Bank is prohibited from doing business by any applicable Legal
Requirement; (6) which are not payable in U.S. Dollars; (7) with respect to
which the Borrower is or may become liable to the Account Debtor for goods sold
or services rendered by the Account Debtor to the Borrower ; (8) which are
subject to dispute, counterclaim , deduction, withholding, defense, or setoff;
(9) with respect to which the goods have not been shipped or delivered , or the
services have not been rendered, to the Account Debtor, or which otherwise
constitute pre-billed Accounts; (10) which constitute retainage, or are bonded
Accounts;(11) with respect to which the Bank determines the creditworthiness,
financial or business condition of the Account Debtor to be unsatisfactory; (12)
of any Account Debtor who is the subject of any state or federal bankruptcy,
insolvency, or debtor-in-relief acts, or who has had appointed a trustee,
custodian, or receiver for the assets of such Account Debtor, or who has made an
assignment for the benefit of creditors or has become insolvent or fails
generally to pay its debts (including its payrolls) as such debts become due;
(13) with respect to which the Account Debtor is the United States government or
any department or agency of the United States; (14) otherwise determined to be
ineligible by the Bank and (15) which have not been paid in full within ninety
(90) days from the invoice date. In no event will the balance of any Account of
any single Account Debtor be eligible whenever the portion of the Accounts of
such Account Debtor which have not been paid within ninety (90) days from the
invoice date is in excess of25% of the total amount outstanding on all Accounts
of such Account Debtor.
 
2

--------------------------------------------------------------------------------

 
K.     "Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
L.     "Equity Owner" means a shareholder, partner, member, holder of a
beneficial interest in a trust or other owner of any Equity Interests.
 
M.     "GAAP" means generally accepted accounting principles in effect from time
to time in the United States of America, consistently applied.
 
N.     "Legal Requirement" means any law, ordinance, decree, requirement, order,
judgment, rule, Sanctions, regulation (or interpretation of any of the
foregoing) of any foreign governmental authority, the United States of America,
any state thereof, any political subdivision of any of the foregoing or any
agency, department, commission, board, bureau , court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.
 
O.     "Liabilities" means all indebtedness, liabilities and obligations of
every kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy.
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations , rearrangements, restatements , replacements or
substitutions of any of the foregoing.
 
P.     "Lien" means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.
 
Q.     "Notes" means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.
 
R.     "Obligor" means any Borrower, guarantor, surety, co-signer, endorser,
general partner or other Person who may now or in the future be obligated to pay
any of the Liabilities.
 
S.     "Organizational Documents" means, with respect to any Person ,
certificates of existence or formation, documents establishing or governing the
Person or evidencing or certifying that the Person is duly organized and validly
existing in accordance with all applicable Legal Requirements, including all
amendments , restatements, supplements or modifications to such certificates and
documents as of the date of the Related Document referring to the Organizational
Document and any and all future modifications thereto approved by the Bank.
 
T.     "Permitted Investments" means (1) readily marketable direct obligations
of the United States of America or any agency thereof with maturities of one
year or less from the date of acquisition; (2) fully insured (if issued by a
bank other than the Bank) certificates of deposit with maturities of one year or
less from the date of acquisition issued by any commercial bank operating in the
United States of America having capital and surplus in excess of
$500,000,000.00; and (3) commercial paper of a domestic issuer if at the time of
purchase such paper is rated in one of the two highest rating categories of
Standard and Poor's Corporation or Moody's Investors Service.
 
U.     "Person" means any individual, corporation, partnership, limited
liability company, joint venture , joint stock association, association, bank,
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.
 
3

--------------------------------------------------------------------------------

 
V.     "Pledgor" means any Person providing Collateral.
 
W.     "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
 
X.     "Rate Management Transaction" means any transaction (including an
agreement with  respect thereto) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction , floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option , derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
 
Y.     "Related Documents" means this agreement, the Notes, Letters of Credit,
applications for letters of credit, all loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, and any other instrument or document
executed in connection with this agreement or with any of the Liabilities.
 
Z.     "Sanctions" means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
 
AA.   "Sanctioned Country" means, at any time, a country or territory which is
the subject or target of any Sanctions.
 
BB.   "Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.
 
CC.   "Subsidiary" means, as to any particular Person (the "parent"), a Person
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of the date of determination, as well as any
other Person of which fifty percent (50%) or more of the Equity Interests is at
the time of determination directly or indirectly owned, Controlled or held, by
the parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.
 
2.2      Interpretations. Whenever possible, each provision of the Related
Documents shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank's consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.  Whenever the  Bank's
determination, consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain  from taking any action under this agreement or the other
Related Documents , the decision as to whether or not the Bank makes the
determination, consents, approves, is satisfied or takes or refrains from taking
any action, shall be in the sole and exclusive discretion of the Bank, and the
Bank's decision shall be final and conclusive.
 
 
3.     Conditions Precedent to Extensions of Credit.
 
3.1      Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan, issuance of a letter of credit, or otherwise, the
Borrower shall deliver to the Bank, in form and substance satisfactory to the
Bank:
 
4

--------------------------------------------------------------------------------

 
A.     Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;
 
B.     Organizational and Authorizing Documents. The Organizational Documents
and Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Related Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this agreement or any other Related Document; (ii) evidence that
each Person (other than the Bank) which is a party to this agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so; and
 
C.     Liens. The termination, assignment or subordination, as determined by the
Bank, of all Liens on the Collateral in favor of any secured party (other than
the Bank).
 
3.2      Conditions Precedent to Each Extension of Credit. Before any extension
of credit governed by this agreement, whether by disbursement of a loan,
issuance of a letter of credit or otherwise, the following conditions must be
satisfied:
 
A.     Representations. The representations of the Borrower and any other
parties, other than the Bank, in the Related Documents are true on and as of the
date of the request for and funding of the extension of credit;
 
B.     No Event of Default. No default, event of default or event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this agreement, the Notes or
any other Related Documents and is continuing or would result from the extension
of credit;
 
C.     Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and
 
D.     No Prohibition or Onerous Conditions. The making of the extension of
credit is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.
 
4.        Affirmative Covenants. The Borrower agrees to do, and cause each of
its Subsidiaries to do, each of the following:
 
4.1      Insurance. Maintain insurance with financially sound and reputable
insurers, with such insurance and insurers to be satisfactory to the Bank,
covering its Property and business against those casualties and contingencies
and in the types and amounts as are in accordance with sound business and
industry practices, and furnish to the Bank, upon request of the Bank, reports
on each existing insurance policy showing such information as the Bank may
reasonably request.
 
4.2      Existence. Maintain its existence and business operations as presently
in effect in accordance with all applicable Legal Requirements, pay its debts
and obligations when due under normal terms, and pay on or before their due
date, all taxes, assessments, fees and other governmental monetary obligations,
except as they may be contested in good faith if they have been properly
reflected on its books and, at the Bank's request, adequate funds or security
has been pledged or reserved to insure payment.
 
4.3      Financial Records. Maintain proper books and records of account, in
accordance with GAAP, and consistent with financial statements previously
submitted to the Bank.
 
4.4      Inspection. Permit the Bank, its agents and designees to: (a) inspect
and photograph its Property, to examine and copy files, books and records , and
to discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower's or its Subsidiaries' officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral ; and (c) confirm with any Person any obligations and
liabilities of the Person to the Borrower or its Subsidiaries .The Borrower
will, and will cause its Subsidiaries to cooperate with any inspection or audit.
The Borrower will pay the Bank the reasonable costs and expenses of any audit or
inspection of the Collateral (including fees and expenses charged internally by
the Bank for asset reviews) promptly after receiving the invoice.
 
5

--------------------------------------------------------------------------------

 
4.5      Financial Reports. Furnish to the Bank whatever information,
statements, books and records the Bank may from time to time reasonably request,
including at a minimum:
 
A.     Within forty-five (45) days after each quarterly period, the consolidated
financial statements of the Borrower and its Subsidiaries prepared and presented
in accordance with GAAP, including a balance sheet as of the end of that period,
and income statement for that period, and, if requested at any time by the Bank,
statements of cash flow and retained earnings for that period, all certified as
correct by one of its authorized agents.
 
B.     Within ninety (90) days after and as of the end of each of its fiscal
years, the consolidated financial statements of the Borrower and its
Subsidiaries prepared and presented in accordance with GAAP, including a balance
sheet and statements of income, cash flow and retained earnings, such financial
statements to be audited by an independent certified public accountant of
recognized standing satisfactory to the Bank.
 
C.     Compliance Certificates. Provide the Bank, together with each interim
financial statement and fiscal year end financial statement provided by the
Borrower to the Bank pursuant to the requirements of this agreement and at such
other times as the Bank may request, with a Compliance Certificate in form
satisfactory to the Bank, certified and executed by Borrower's chief financial
officer, or other officer or an individual satisfactory to the Bank. In the
event of a conflict between this agreement and the Compliance Certificate, the
terms of this agreement shall control.
 
4.6      Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank
in writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank's option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have
liability;  (4) any reportable event or any prohibited transaction in connection
with any employee benefit plan; (5) any additions to or changes in the locations
of its businesses; and (6) any alleged breach by the Bank of any provision of
this agreement or of any other Related Document.
 
4.7      Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between it and any other Person.
 
4.8      Title to Assets and Property. Maintain good and marketable title to all
of its Properties, and defend them against all claims and demands of all Persons
at any time claiming any interest in them.
 
4.9      Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.
 
4.10   Employee Benefit Plans. Maintain each employee benefit plan as to which
it may have any liability, in compliance with all Legal Requirements.
 
4.11   Banking Relationship. Establish and maintain its primary banking
depository and disbursement relationship with the Bank.
 
4.12   Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

5.        Negative Covenants.
 
5.1      Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with GAAP applied on a basis consistent
with financial statements previously submitted by the Borrower to the Bank.
 
5.2      Without the written consent of the Bank, the Borrower will not and no
Subsidiary of the Borrower will:
 
A.     Sale of Equity Interests. Issue, sell or otherwise dispose of its Equity
Interests.
 
B.     Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (I) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank, (3)
indebtedness reflected in its latest financial statement furnished to the Bank
prior to execution of this agreement and that is not to be paid with proceeds of
borrowings under the Credit Facilities, and (4) indebtedness outstanding as of
the date hereof that has been disclosed to the Bank in writing and that is not
to be paid with proceeds of borrowings under the Credit Facilities.
 
6

--------------------------------------------------------------------------------

 
C.    Guaranties. Guarantee or otherwise become or remain secondarily liable on
the undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.
 
D.     Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current non- delinquent
liabilities for taxes, worker's compensation, unemployment insurance, social
security and pension liabilities.
 
E.     Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to
be used, directly or indirectly, for: (l) any personal, family or household
purpose; or (2) the purpose of "purchasing or carrying any margin stock" within
the meaning of Federal Reserve Board Regulation U. At the Bank's request, it
will furnish a completed Federal Reserve Board Form U-1. Furthermore, the
Borrower will not and no Subsidiary of the Borrower will request any Credit
Facility or use, or permit any proceeds of the Credit Facilities to be used,
directly or indirectly, by the Borrower or any of its Subsidiaries or its or
their respective directors, officers, employees and agents: (I) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws; (2) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States; or (3) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
 
F.     Continuity of Operations. (I) Engage in any business activities
substantially different from those in which it is presently engaged; (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
Person, change its name, dissolve, or sell any assets out of the ordinary course
of business; (3) enter into any arrangement with any Person providing for the
leasing by it of Property which has been sold or transferred by it to such
Person; (4) change its business organization, the jurisdiction under which its
business organization is formed or organized, or its chief executive office, or
any places of its businesses; or (5) if the Borrower is an individual, change
the name on his/her driver's license or state issued identification card, as
applicable, without notifying the Bank within thirty (30) days of the change, or
change the state of his/her principal residence, without notifying the Bank
within thirty (30) days of the change.
 
G.     Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.
 
H.     Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.
 
I.       Transfer of Ownership. Permit any pledge of any Equity Interest in it
or any sale or other transfer of any Equity Interest in it.
 
J.      Limitation on Loans, Advances to and Investments in Others and
Receivables from Others. Purchase, hold or acquire any Equity Interest or
evidence of indebtedness of, make or permit to exist any loans or advances to,
permit to exist any receivable from, or make or permit to exist any investment
or acquire any interest whatsoever in, any Person, except: (1) extensions of
trade credit to customers in the ordinary course of business on ordinary terms;
(2) Permitted Investments; and (3) loans, advances, investments and receivables
existing as of the date of this agreement that have been disclosed to and
approved by the Bank in writing and that are not to be paid with proceeds of
borrowings under the Credit Facilities.
 
K.     Organizational Documents. Alter, amend or modify any of its
Organizational Documents.
 
L.     Government Regulation.(I) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of2001, 31 U.S.C. Section 5318.
 
7

--------------------------------------------------------------------------------

 
5.3      Financial Covenants. Without the written consent of the Bank, the
Borrower will not:
 
Intentionally omitted.
 
6.        Representations.


6.1      Representations and Warranties by the Borrower. To induce the Bank to
enter into this agreement and to extend credit or other financial accommodations
under the Credit Facilities, the Borrower represents and warrants as of the date
of this agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its most recently filed public organic record and other
Organizational Documents, and if the Borrower is an individual, its name as it
appears in this agreement is its exact name as is indicated on his/her most
recently issued, valid driver's license or identification card issued by such
Borrower's principal state of residence stated above, (c) the execution and
delivery of this agreement and the other Related Documents to which it is a
party, and the performance of the obligations they impose, do not violate any
Legal Requirement, conflict with any agreement by which it is bound, or require
the consent or approval of any other Person, (d) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties (other than the Bank) and are valid and binding agreements of those
Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors'
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates, (f) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) is pending or threatened against it, and no
other event has occurred which may in any one case or in the aggregate
materially adversely affect it or any of its Subsidiaries' financial condition,
properties, business, affairs or operations, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing, (g) all of its tax returns and reports that are or were required to
be filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being contested by it in
good faith and for which adequate reserves have been provided, (h) it is not an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended, (i) there
are no defenses or counterclaims, offsets or adverse claims, demands or actions
of any kind, personal or otherwise, that it could assert with respect to this
agreement or the Credit Facilities, (j) it owns, or is licensed to use, all
trademarks, trade names, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted, (k) the
execution and delivery of this agreement and the Notes and the performance of
the obligations they impose, if the Borrower is other than a natural Person (i)
are within its powers, (ii) have been duly authorized by all necessary action of
its governing body, and (iii) do not contravene the terms of its Organizational
Documents or other agreement or document governing its affairs; and (1) with
respect to the Borrowing Base, (i) each asset represented by it to be eligible
for Borrowing Base purposes of this agreement conforms to the eligibility
definitions set forth in this agreement (ii) all asset values delivered to the
Bank will be true and correct, subject to immaterial variance ; and be
determined on a consistent accounting basis; (iii) except as agreed to the
contrary by the Bank in writing, each asset is now and at all times hereafter
will be in its physical possession and shall not be held by others on
consignment, sale or approval, or sale or return; (iv) except as reflected in
schedules delivered to the Bank, each asset is now and at all times hereafter
will be of good and merchantable quality, free from defects; and (v) each asset
is not now and will not at any time hereafter be stored with a bailee,
warehouseman, or similar Person without the Bank's prior written consent, and in
such event, it will concurrently at the time of bailment cause any such bailee,
warehouseman, or similar Person to issue and deliver to the Bank, warehouseman
receipts in the Bank's name evidencing the storage of the assets.
 
6.2      Representations and Warranties Regarding Anti-Corruption Laws and
Sanctions. The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No advance, letter of credit, use of proceeds or other
transaction contemplated by the Credit Facilities will violate Anti-Corruption
Laws or applicable Sanctions.
 
8

--------------------------------------------------------------------------------

 
7.        Default/Remedies.
 
7.1      Events of Default/Acceleration. If any of the following events occurs,
the Notes shall become due immediately, without notice, at the Bank's option:
 
A.     Any Obligor fails to pay when due any of the Liabilities or any other
debt to any Person, or any amount payable with respect to any of the
Liabilities, or under any Note, any other Related Document, or any agreement or
instrument evidencing other debt to any Person.
 
B.     Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (iii) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (iv) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) and the effect of such default will allow
the creditor to declare the debt due before its stated maturity.
 
C.     In the event (i) there is a default under the terms of any Related
Document, (ii) any Obligor terminates or revokes or purports to terminate or
revoke its guaranty or any Obligor's guaranty becomes unenforceable in whole or
in part, (iii) any Obligor fails to perform promptly under its guaranty, or (iv)
any Obligor fails to comply with, or perform under any agreement, now or
hereafter in effect, between the Obligor and the Bank, or any Affiliate of the
Bank or their respective successors and assigns.
 
D.     There is any loss, theft, damage, or destruction of any Collateral not
covered by insurance.
 
E.     Any event occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of any Obligor or any
Subsidiary of any Obligor.
 
F.     Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes
insolvent or unable to pay its debts as they become due; (ii) makes an
assignment for the benefit of creditors; (iii) consents to the appointment of a
custodian, receiver, or trustee for itself or for a substantial part of its
Property; (iv) commences any proceeding under any bankruptcy, reorganization,
liquidation, insolvency or similar laws; (v) conceals or removes any of its
Property, with intent to hinder, delay or defraud any of its creditors; (vi)
makes or permits a transfer of any of its Property, which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or (vii) makes a
transfer of any of its Property to or for the benefit of a creditor at a time
when other creditors similarly situated have not been paid.
 
G.     A custodian, receiver, or trustee is appointed for any Obligor or any of
its Subsidiaries or any Pledgor or for a substantial part of their respective
Property.
 
H.     Any Obligor or any of its Subsidiaries, without the Bank's written
consent: (i) liquidates or is dissolved; (ii) merges or consolidates with any
other Person; (iii) leases, sells or otherwise conveys a material part of its
assets or business outside the ordinary course of its business; (iv) leases,
purchases, or otherwise acquires a material part of the assets of any other
Person, except in the ordinary course of its business; or (v) agrees to do any
of the foregoing; provided, however, that any Subsidiary of an Obligor may merge
or consolidate with any other Subsidiary of that Obligor, or with the Obligor,
so long as the Obligor is the survivor.
 
I.      Proceedings are commenced under any bankruptcy, reorganization,
liquidation, or similar laws against any Obligor or any of its Subsidiaries or
any Pledgor and remain undismissed for thirty (30) days after commencement; or
any Obligor or any of its Subsidiaries or any Pledgor consents to the
commencement of those proceedings.
 
J.     Any judgment is entered against any Obligor or any of its Subsidiaries,
or any attachment, seizure, sequestration, levy, or garnishment is issued
against any Property of any Obligor or any of its Subsidiaries or of any Pledgor
or any Collateral.
 
K.    Any individual Obligor or Pledgor dies or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or any portion of their
respective Property, or the Collateral.
 
L.     Any material adverse change occurs in: (i) the reputation, Property,
financial condition, business, assets, affairs, prospects, liabilities, or
operations of any Obligor or any of its Subsidiaries; (ii) any Obligor's or
Pledgor's ability to perform its obligations under the Related Documents; or
(iii) the Collateral.
 
9

--------------------------------------------------------------------------------



7.2      Remedies. At any time after the occurrence of a default, the Bank may
do one or more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and (e)
exercise any and all other rights pursuant to any of the Related Documents, at
law, in equity or otherwise.
 
A.     Generally. The rights of the Bank under this agreement and the other
Related Documents are in addition to other rights (including without limitation,
other rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank's enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank's rights to realize on any Collateral.
 
B.     Bank's Right of Setoff. The Borrower grants to the Bank a security
interest in the Deposits, and the Bank is authorized to setoff and apply, all
Deposits, Securities and Other Property, and Bank Debt against any and all
Liabilities. This right of setoff may be exercised at any time from time to time
after the occurrence of any default, without prior notice to or demand on the
Borrower and regardless of whether any Liabilities are contingent, unmatured or
unliquidated. In this paragraph: (a) the term "Deposits" means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by any Legal
Requirement); (b) the term "Securities and Other Property" means any and all
securities and other personal Property of the Borrower in the custody,
possession or control of the Bank, JPMorgan Chase & Co. or their respective
Subsidiaries and Affiliates (other than Property held by the Bank in a fiduciary
capacity); and (c) the term "Bank Debt" means all indebtedness at any time owing
by the Bank, to or for the credit or account of the Borrower and any claim of
the Borrower (whether individual, joint and several or otherwise) against the
Bank now or hereafter existing.
 
8.        Miscellaneous.

8.1      Notice. Any notices and demands under or related to this agreement
shall be in writing and delivered to the intended party at its address stated in
this agreement, and if to the Bank, at its main office if no other address of
the Bank is specified in this agreement, by one of the following means: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by
certified mail, postage prepaid, with return receipt requested. Notice shall be
deemed given: (a) upon receipt if delivered by hand; (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service; or (c) on
the third Delivery Day after the notice is deposited in the mail. "Delivery Day"
means a day other than a Saturday, a Sunday or any other day on which national
banking associations are authorized to be closed. Any party may change its
address for purposes of the receipt of notices and demands by giving notice of
the change in the manner provided in this provision.
 
8.2      Statements. The Bank may from time to time provide the Borrower with
account statements or invoices with respect to any of the Liabilities
("Statements"). The Bank is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrower's convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Liabilities. If the Borrower pays
the full amount indicated on a Statement on or before the due date indicated on
such Statement, the Borrower shall not be in default of payment with respect to
the billing period indicated on such Statement; provided, that acceptance by the
Bank of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a
waiver of the Bank's right to receive payment in full at another time.
 
8.3      No Waiver. No delay on the part of the Bank in the exercise of any
right or remedy waives that right or remedy. No single or partial exercise by
the Bank of any right or remedy precludes any other future exercise of it or the
exercise of any other right or remedy. The making of an advance during the
existence of any default or subsequent to the occurrence of a default or when 
all conditions precedent have not been met shall not constitute a waiver of the
default or condition precedent. No waiver or indulgence by the Bank of any
default is effective unless it is in writing and signed by the Bank, nor shall a
waiver on one occasion bar or waive that right on any future occasion.

8.4      Integration; Severability. This agreement, the Notes, and the other
Related Documents embody the entire agreement and understanding between the
Borrower and the Bank and supersede all prior agreements and understandings
relating to their subject matter. If any one or more of the obligations of the
Borrower under this agreement, the Notes, or the other Related Documents or any
provision thereof is held to be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of  the remaining
obligations of the Borrower and the remaining provisions shall not in any way be
affected or impaired; and the invalidity, illegality or unenforceability in one
jurisdiction  shall not affect the validity, legality or enforceability of such
obligations or provisions in any other jurisdiction.
 
10

--------------------------------------------------------------------------------

 
8.5      Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.
 
8.6      Governing Law and Venue. This agreement shall be governed by and
construed in accordance with the laws of the State of California (without giving
effect to its laws of conflicts). The Borrower agrees that any legal action or
proceeding with respect to any of its obligations under this agreement may be
brought by the Bank in any state or federal court located in the State of
California, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
California is not a convenient forum or the proper venue for any such suit,
action or proceeding.
 
8.7      Survival of Representations and Warranties. The Borrower understands
and agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.
 
8.8      Non-Liability of the Bank. The relationship between the Borrower on one
hand and the Bank on the other hand shall be solely that of borrower and lender.
The Bank shall have no fiduciary responsibilities to the Borrower. The Bank
undertakes no responsibility to the Borrower to review or inform the Borrower of
any matter in connection with any phase of the Borrower's business or
operations.
 
8.9      Indemnification of the Bank. The Borrower agrees to indemnify, defend
and hold the Bank, its parent companies, Subsidiaries, Affiliates, their
respective successors and assigns and each of their respective shareholders,
directors, officers, employees and agents (collectively, the "Indemnified
Persons")harmless from any and against any and all loss, liability, obligation,
damage, penalty, judgment, claim, deficiency, expense, interest, penalties ,
attorneys' fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.
 
8.10    Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.
 
8.11    Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.
 
8.12    Recovery of Additional Costs. If the imposition of or any change in any
Legal Requirement, or the interpretation or application of any thereof by any
court or administrative or governmental authority (including any request or
policy not having the force of law) shall impose, modify, or make applicable any
taxes (except federal, state, or local income or franchise taxes imposed on the
Bank), reserve requirements, liquidity requirements, capital adequacy
requirements , Federal Deposit Insurance Corporation (FDIC) deposit insurance
premiums or assessments, or other obligations which would (A) increase the cost
to the Bank for extending, maintaining or funding the Credit Facilities, (B)
reduce the amounts payable to the Bank under the Credit Facilities, or (C)
reduce the rate of return on the Bank's capital as a consequence of the Bank's
obligations with respect to the Credit Facilities, then the Borrower agrees to
pay the Bank such additional amounts as will compensate the Bank therefor,
within five (5) days after the Bank's written demand for such payment. The
Bank's demand shall be accompanied by an explanation of such imposition or
charge and a calculation in reasonable detail of the additional amounts payable
by the Borrower, which explanation and calculations shall be conclusive in the
absence of manifest error.
 
8.13    Expenses. To the extent not prohibited by applicable  Legal Requirements
and whether or not the transactions contemplated by this agreement are
consummated , the Borrower is liable to the Bank and agrees to pay on demand all
reasonable costs and expenses of every kind incurred (or charged by internal
allocation) in connection with the negotiation, preparation , execution, filing,
recording, amendment , modification, supplementing and waiver of this agreement
and the Related Documents, the making, servicing and collection of the Credit
Facilities and the realization on any Collateral and any other amounts owed
under this agreement or the Related Documents, including without limitation
reasonable attorneys' fees (including the fees of in-house counsel for the Bank
that are employees of the Bank or its Affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this agreement. Notwithstanding anything to the contrary set
forth in this agreement or the other Related Documents, the Bank's right to
recover attorneys' fees and other legal expenses hereunder is subject to
California Civil Code Section 1717, including any revision or replacement of
such statute or rule hereafter enacted.
 
11

--------------------------------------------------------------------------------

 
8.14    Reinstatement. The Borrower agrees that to the extent any payment or
transfer is received by the Bank in connection with the Liabilities, and all or
any part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or transferred by
the Bank or paid or transferred over to a trustee, receiver or any other entity,
whether under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.
 
8.15    Assignments. The Borrower agrees that the Bank and its Affiliates may at
any time work together and share any information about the Borrower and its
Affiliates and their relationships with the Bank or any of its Affiliates or
their successors, with and among the Bank or any of its Affiliates or their
successors, or any purchaser or potential purchaser of any of the Notes or the
other Liabilities, or any representative of any of the parties described in this
sentence. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.
 
8.16    Waivers. To the maximum extent not prohibited by applicable Legal
Requirements, each Obligor waives (a) any right to receive notice of the
following matters before the Bank enforces any of its rights: (i) any demand,
diligence, presentment, dishonor and protest, or (ii) any action that the Bank
takes regarding any Person, any Collateral, or any of the Liabilities, that it
might be entitled to by law or under any other agreement; (b) any right to
require the Bank to proceed against the Borrower, any other Obligor or any
Collateral, or pursue any remedy in the Bank's power to pursue; (c) any defense
based on any claim that any Obligor's obligations exceed or are more burdensome
than those of the Borrower; (d) the benefit of any statute of limitations
affecting liability of any Obligor or the enforcement hereof; (e) any defense
arising by reason of any disability or other defense of the Borrower or by
reason of the cessation from any cause whatsoever (other than payment in full)
of the obligation of the Borrower for the Liabilities; and (f) any defense based
on or arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Each Obligor consents to
any extension or postponement of time of its payment without limit as to the
number or period, to any substitution, exchange or release of all or any part of
any Collateral, to the addition of any other party, and to the release or
discharge of, or suspension of any rights and remedies against, any Obligor. The
Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of the Notes is effective unless it is
in writing and signed by the Person against whom it is being enforced.
 
8.17    Time is of the Essence. Time is of the essence under this agreement and
in the performance of every term, covenant and obligation contained herein.

8.18    Confidentiality. The Bank agrees that it will treat information provided
by the Borrower or its representatives to the Bank (the "Information") as
confidential; provided, however, that the Bank may disclose the Information (a)
to its Affiliates and its and its Affiliates' directors, employees, officers,
auditors, consultants, agents, counsel and advisors (such Affiliates and such
Persons collectively, "Representatives"), it being understood that its
Representatives shall be informed by the Bank of the confidential nature of such
Information and be instructed to comply with the terms of this section to the
same extent as is required of the Bank hereunder; (b) in response to a subpoena
or other legal process, or as may otherwise be required by law, order or
regulation, or upon the request or demand of any governmental or regulatory
agency or authority having jurisdiction over the Bank or its Representatives or
to defend or prosecute a claim brought against or by the Bank and/or its
Representatives; (c) to actual and prospective assignees, actual and prospective
participants, and actual and prospective swap counterparties, provided that all
such participants, assignees or swap counterparties execute an agreement with
the Bank containing provisions substantially the same as those contained in this
section; (d) to holders of Equity Interests in the Borrower, other than holders
of any Equity Interest in a publicly traded company; (e) to any Obligor; and (f)
with the Borrower's consent. The restrictions contained in this section shall
not apply to Information which (a) is or becomes generally available to the
public other than as a result of a disclosure by the Bank or its Representatives
in breach of this section, or (b) becomes available to the Bank or its
Representatives from a source, other than the Borrower or one of its agents, who
is not known to the Bank or its Representatives to be bound by any obligations
of confidentiality to the Borrower, or (c) was known to the Bank or its
Representatives prior to its disclosure to the Bank or its Representatives by
the Borrower or one of its agents or was independently developed by the Bank or
its Representatives, or (d) was or is, after the date hereof, disclosed (or
required to be disclosed) by the Borrower to the Bank or any of its
Representatives under or in connection with any existing financing relationship
between the Borrower and the Bank or any of its Representatives, the disclosure
of which shall be governed by the agreements executed in connection with such
financing relationship. Any Person required to maintain the confidentiality of
the Information as provided in this section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
12

--------------------------------------------------------------------------------

 
9.        USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver's
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.
 
10.      WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER
FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES.
 
11.      JURY WAIVER AND JUDICIAL REFERENCE PROVISION. TO THE MAXIMUM EXTENT NOT
PROHIBITED BY APPLICABLE LAW, THE BORROWER AND THE BANK (BY ITS ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS. THIS
PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING
DESCRIBED HEREIN.
 
IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE "COURT") BY OR AGAINST THE BORROWER OR THE BANK IN CONNECTION WITH ANY
CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) (EACH, A "CLAIM") AND THE WAIVER SET FORTH
IN THE PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) AGREE AS FOLLOWS:
 
(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN PARAGRAPH (2) BELOW, ANY
CLAIM WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2,
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTES OR RULES HEREAFTER
ENACTED. THE BORROWER AND THE BANK INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 638, INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE
HEREAFTER ENACTED. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT AND THE OTHER
RELATED DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING WILL BE IN THE STATE OR
FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE VENUE IS OTHERWISE APPROPRIATE
UNDER APPLICABLE LAW.
 
13

--------------------------------------------------------------------------------

 
(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY; (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT
LIMITATION, SET-OFF); (C) APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY,
PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF THE BORROWER OR THE
BANK TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES
(A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF THE
BORROWER OR THE BANK TO A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT.
 
(3) UPON THE WRITTEN REQUEST OF THE BORROWER OR THE BANK, THE BORROWER AND THE
BANK SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF
THE BORROWER AND THE BANK DO NOT AGREE UPON A REFEREE WITHIN TEN (10) DAYS OF
SUCH WRITTEN REQUEST, THEN, THE BORROWER OR THE BANK, MAY REQUEST THE COURT TO
APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B),
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE HEREAFTER ENACTED.
 
(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN THE BORROWER OR THE
BANK SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED
A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE'S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.
 
(5) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE BORROWER AND
THE BANK SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL DISCOVERY ORDERS
IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE
OF CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD 
BE AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION, MOTIONS FOR DEFAULT
JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT THE REFEREE'S DECISION,
WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.


(6) THE BORROWER AND THE BANK RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.
 
[SIGNATURE LINE MOVED TO NEXT PAGE]
 
14

--------------------------------------------------------------------------------

 
Address(es) for Notices:
 
Borrower:
1010 Winding Circle Rd., Suite 100
 
SOLAR3D, INC
Roseville, CA 95678
         
Attn: CFO                                                                
 
By: /s/ Tracy M. Welch                                                 
   
Tracy M. Welch                                      CFO               
   
Printed Name                                           Title
         
Date signed:                        12/31/15

 
Address(es) for Notices:
 
Bank:
1415 L Ste STE 650, Floor 6
 
JPMorgan Chase Bank, N.A.
Sacramento, CA 95814
         
Attn:                                                                         
 
By: /s/ Erik J. Langeland                                             
   
Erik J Langeland                           Managing Director
   
Printed Name                                           Title
         
Date signed:                        12/31/15

 
15

--------------------------------------------------------------------------------